DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2022, 2/28/2022, and 1/21/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a method (i.e. a process). Claim 20 is related to a system. Claims 11-19 are related to a non-transitory computer readable medium. Accordingly, claims 1-20 are all within one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 20 includes limitations that recite at least one abstract idea. Specifically, independent claim 20 recites:

An apparatus comprising: 
a processor; and 
a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a false positive removal engine for removing falsely identified objects in a listing of objects input data set, and to: 
receive, by the false positive removal engine, a received input comprising a listing of detected objects in one or more images of an input volume of images; 
configure, by the false positive removal engine, at least one machine learning classifier computer model with first operational parameters to implement a first operating point for the at least one machine learning classifier computer model and thereby generate a first operating point configured model; 
configure, by the false positive removal engine, the at least one machine learning classifier computer model with second operational parameters to implement a second operating point, different from the first operating point, for the at least one machine learning classifier computer model and thereby generate a second operating point configured model; 
process, by the first operating point configured model, the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a first set of detected objects classified as true positive; 
determine, by logic of the false positive removal engine, whether the first set is empty; 
in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects; and 
in response to the first set not being empty, process, by the second operating point configured model, the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a second set of detected objects classified as true positive and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because removing falsely identified objects in a listing of objects input data set by: “processing” received inputs to “classify” each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby “generate” a first set of detected objects classified as true positive, “determining” whether the first set is empty, and to then further “process” the input to “classify” each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby “generate” a second set of detected objects classified as true positive are steps that can be performed in the human mind.

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Claims 1 and 11 recite similar abstract ideas.

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the following dependent claims further defines the at least one abstract idea, and thus fail to make the abstract idea any less abstract:

Claims 2 and 12 recite the use of parameters to minimize group level false positives by operating at a higher specificity, thus further describing the at least one abstract idea. Claims 3 and 13 recite the use of parameters, if the first set being empty, to increase a number of element level true positives by operating at a higher sensitivity, thus further describing the at least one abstract idea. Claims 4 and 14 recite the “analysis” of the concept of a ROC curve by selecting a point within a predetermined percentage of true positive object detections, thus further describing the at least one abstract idea of a mental process which can be performed with the aid of pen and paper. Claims 5 and 15 recite the use of the ROC curve and selecting a pint along the curve having an object detection sensitivity that is higher than an object detection sensitivity corresponding to the first operating point, thus further describing the at least one abstract idea of a mental process which can be performed with the aid of pen and paper. Claims 8 and 18 recite “detecting” lesions present in the medical images of the inputs to perform lesion segmentation and combining images to generate a listing of lesions and lesion contours, thus further describing the at least one abstract idea of a mental process which can be performed with the aid of pen and paper. Claims 9 and 19 recite  further processing the filtered listings of lesions to further classify the lesions, thus further describing the at least one abstract idea of a mental process which can be performed with the aid of pen and paper. Claim 10 recites how the false positive detections for lesion analysis is specific to liver lesions, thus further describing the at least one abstract idea of a mental process which can be performed with the aid of pen and paper.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus comprising: 
a processor; and 
a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a false positive removal engine for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) removing falsely identified objects in a listing of objects input data set, and to: 
receive, by the false positive removal engine, a received input comprising a listing of detected objects in one or more images of an input volume of images (merely pre- solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ); 
configure, by the false positive removal engine, at least one machine learning classifier computer model with first operational parameters to implement a first operating point for the at least one machine learning classifier computer model and thereby generate a first operating point configured model (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)); 
configure, by the false positive removal engine, the at least one machine learning classifier computer model with second operational parameters to implement a second operating point, different from the first operating point, for the at least one machine learning classifier computer model and thereby generate a second operating point configured model (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)); 
process, by the first operating point configured model (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a first set of detected objects classified as true positive; 
determine, by logic of the false positive removal engine (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), whether the first set is empty; 
in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.); and 
in response to the first set not being empty, process, by the second operating point configured model (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a second set of detected objects classified as true positive and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a memory coupled to the processor to implement a false positive removal engine, configure, by the false positive removal engine, at least one machine learning classifier computer model with first operational parameters to implement a first operating point for the at least one machine learning classifier computer model and thereby generate a first operating point configured model and configure, by the false positive removal engine, the at least one machine learning classifier computer model with second operational parameters to implement a second operating point, different from the first operating point, for the at least one machine learning classifier computer model and thereby generate a second operating point configured model, , the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [0049] of Applicant’s Specification shows an overview of the system being implemented on computer hardware. [0076] describes the configuration of the “engine” as being carried out by generic computer components such as a processor. [00220] describes the configuration of the machine learning classifier model using a first and second operating point relating to the sensitivity and specificity of the model; configurations of the models using an operating point describes the generic configuration of machine learning models, and is thus mere computer implementation.

Regarding the additional limitation of receive, by the false positive removal engine, a received input comprising a listing of detected objects in one or more images of an input volume of images, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). [0051] of Applicant’s Specification specifies receiving the input from a medical image gathered by a CT scan and represents merely gathering data.

Regarding the additional limitation of in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects, this is merely a post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). [0089] of Applicant’s Specification describes the outputting of the listing of lesions.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to filter false positives from a medical image, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 2, 3, 12 and 13 recite the use of operating points for an ROC curve used in a machine learning model, and is thus part of the mere computer implementation. Claims 4, 5, and 14, 15 further describe the use of the ROC curve in reference to the machine learning models and is thus part of the mere computer implementation. Claims 6 and 16 recite the use of the machine learning models using the operating points, and is thus part of the mere computer implementation. Claims 7 and 17 recite the use of trained ML models, and is thus part of the mere computer implementation. Claims 8 and 18 recite the use of the ML models for lesion detection and segmentation and is thus part of the mere computer implementation. Claims 9 and 19 recite the use of the false positive removal engine to classify the lesions, and is thus part of the mere computer implementation.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a memory coupled to the processor to implement a false positive removal engine, configure, by the false positive removal engine, at least one machine learning classifier computer model with first operational parameters to implement a first operating point for the at least one machine learning classifier computer model and thereby generate a first operating point configured model and configure, by the false positive removal engine, the at least one machine learning classifier computer model with second operational parameters to implement a second operating point, different from the first operating point, for the at least one machine learning classifier computer model and thereby generate a second operating point configured model, , the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [0049] of Applicant’s Specification shows an overview of the system being implemented on computer hardware. [0076] describes the configuration of the “engine” as being carried out by generic computer components such as a processor. [00220] describes the configuration of the machine learning classifier model using a first and second operating point relating to the sensitivity and specificity of the model; configurations of the models using an operating point describes the generic configuration of machine learning models, and is thus mere computer implementation.

Regarding the additional limitation of receive, by the false positive removal engine, a received input comprising a listing of detected objects in one or more images of an input volume of images, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 ). [0051] of Applicant’s Specification specifies receiving the input from a medical image gathered by a CT scan and represents merely gathering data.

Regarding the additional limitation of in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects, this is merely a post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). [0089] of Applicant’s Specification describes the outputting of the listing of lesions.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following have been considered as relevant however do not teach the entirety of the invention separately nor in combination:
US 20200085382 A1 to Taerum et al. teaches of using a convolutional neural network to detect and segment lesions in a medical image to generate classification models to reduce false positives, however does not teach of classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a first set of detected objects classified as true positive; determining, by logic of the false positive removal engine, whether the first set is empty; in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects; and in response to the first set not being empty, processing, by the second operating point configured model, the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a second set of detected objects classified as true Page 99 of 107 positive and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects. 
US-20210110534-A1 to Yu et al. teaches of extracting lesions from medical images by detecting false positives by analyzing different views of the medical images with a machine learning network, however does not teach of classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a first set of detected objects classified as true positive; determining, by logic of the false positive removal engine, whether the first set is empty; in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects; and in response to the first set not being empty, processing, by the second operating point configured model, the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a second set of detected objects classified as true positive and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects.
WO-2022051290-A1 to BENGTSSON et al. teaches of using a convolutional neural network to detect lesions in medical images and reduce false positives in the segmentation and classification of lesions, however does not teach of classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a first set of detected objects classified as true positive; determining, by logic of the false positive removal engine, whether the first set is empty; in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects; and in response to the first set not being empty, processing, by the second operating point configured model, the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a second set of detected objects classified as true positive and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects.
NPL “ROC operating point selection for classification of imbalanced data with application to computer-aided polyp detection in CT colonography” to Song et al. teaches of the use of support vector machines and random forests for classification of colonic polyps for classification of imbalanced data and further teaches of optimizing the sensitivity and specificity of the model, however does not teach of classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a first set of detected objects classified as true positive; determining, by logic of the false positive removal engine, whether the first set is empty; in response to the first set being empty, outputting, by the false positive removal engine, the first set as a filtered list of objects; and in response to the first set not being empty, processing, by the second operating point configured model, the received input to classify each detected object in the listing of objects as to whether or not the detected object is a true positive or a false positive to thereby generate a second set of detected objects classified as true positive and outputting, by the false positive removal engine, the second set of detected objects as the filtered list of objects.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/18/2022